Citation Nr: 1513769	
Decision Date: 03/31/15    Archive Date: 04/03/15

DOCKET NO.  13-07 692	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Atlanta, Georgia


THE ISSUES

1.  Entitlement to service connection for back disability, to include degenerative joint disease (DJD) of the lumbar spine.  

2.  Entitlement to special monthly compensation based on the need for aid and attendance or housebound status.

3.  Entitlement to nonservice-connected pension and special monthly pension.


ATTORNEY FOR THE BOARD

Ashley Castillo, Associate Counsel






INTRODUCTION

The Veteran served on active duty from June 1978 to July 1979.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from rating decisions dated in June 2011 and March 2012 of the Department of Veterans Affairs (VA) Regional Office (RO) in Atlanta, Georgia.

In October 2013, the Veteran was scheduled to appear at the Atlanta RO for a Board hearing.  He failed to appear for said hearing, and has not since asked for it to be rescheduled.  Accordingly, the hearing request is deemed withdrawn.  See 38 C.F.R. § 20.704(d) (2014).  

In August 2010, the Veteran executed a VA Form 21-22 (Appointment of Veterans Service Organization as Claimant's Representative) and appointed the North Carolina Division of Veterans Affairs as his representative.  In an April 2012 correspondence, the North Carolina Division of Veterans Affairs withdrew representation from the case due to the Veteran's lack of in-state residency.  The Veteran has not since appointed another representative for his appeal.

The February 2013 statement of the case (SOC) also included the issue of entitlement to service connection for right shoulder disability.  However, the Veteran did not appeal this matter in his March 2013 substantive appeal and it is not currently before the Board.  The Board notes that this issue was apparently inadvertently included on a subsequent March 2013 supplement SOC.  The Veteran has not suggested that he is pursuing that matter on appeal, and there is otherwise no indication that this issue is currently on appeal.  Consequently, the Board will not discuss that issue any further.

The issues of entitlement to service connection for back disability and for special monthly compensation are addressed in the REMAND portion of the decision below and are REMANDED to the Agency of Original Jurisdiction (AOJ).



FINDING OF FACT

The Veteran did not serve on active duty during a period of war. 


CONCLUSION OF LAW

The legal criteria for basic eligibility for nonservice-connected pension and for special monthly pension benefits have not been met.  38 U.S.C.A. §§ 101(2), 107, 1521, 7104 (West 2014); 38 C.F.R. §§ 3.1, 3.2, 3.3, 3.6, 3.40 (2014).


REASONS AND BASES FOR FINDING AND CONCLUSION

I.  Duties to Notify and Assist

Under applicable criteria, VA has certain notice and assistance obligations to claimants.  See 38 U.S.C.A. §§ 5103, 5103A; 38 C.F.R. §§ 3.159. 

As to VA's duty to notify the Veteran of the information and evidence necessary to substantiate the claim, in this case there is no dispute as to the facts, and the issue of nonservice-connected pension and special monthly pension involve only statutory interpretation in light of those facts.  Under the undisputed facts in this case, the Veteran is not entitled to VA pension benefits as a matter of law.  Where, as a matter of law, entitlement to the benefit claimed can not be established, VA is not required to advise the Veteran of the information and evidence necessary to substantiate his claim.  38 C.F.R. § 3.159(b)(3)(ii) (2014).  Consequently, there is no notice duty on the part of VA under 38 U.S.C.A. § 5103(a) or 38 C.F.R. § 3.159 with respect to the nonservice-connected pension/special monthly pension claims.  

The same is true with respect to any duty to assist.  Where there is no reasonable possibility that any assistance VA would provide would substantiate the claim, VA need not undertake assistance under 38 U.S.C.A. § 5103A or 38 C.F.R. § 3.159.  See 38 C.F.R. § 3.159(d) (2014).

In this case, the Veteran's appeal is denied for failure to establish the threshold legal requirement for eligibility, not due to any factual determination.  Accordingly, there is no possibility that any additional notice or development would aid the Veteran in substantiating this appeal, and the VA's duties to notify and assist are inapplicable. 

II.  Analysis

A nonservice-connected pension is a benefit payable by VA to Veterans of a period of war who meet the service requirements prescribed in 38 U.S.C.A. § 1521(j) and who are permanently and totally disabled from non-service-connected disabilities not the result of the Veteran's willful conduct.  38 U.S.C.A. § 1521(a).  Section 1521 further provides for an increased rate of pension, in the form of a special monthly pension, when an otherwise eligible Veteran is in need of regular aid and attendance (38 U.S.C.A. § 1521(d) ), or has a disability rated as permanent and total and (1) has an additional disability or disabilities ratable at 60 percent, or (2) is permanently housebound.  38 U.S.C.A. § 1521(e); see also 38 C.F.R. § 3.351(b), (c), and (d). 

For both non-service-connected pension and special monthly pension, basic entitlement exists if (i) the Veteran served in the active military, naval or air service for 90 days or more during a period of war; (ii) is permanently and totally disabled from non-service-connected disability not due to his or her own willful misconduct; and (iii) meets the net worth requirements under 38 C.F.R. § 3.274, and does not have an annual income in excess of the Maximum Annual Pension Rate (MAPR) specified in 38 C.F.R. § 3.23.  See 38 U.S.C.A. §§ 1502, 1521(j); 38 C.F.R. § 3.3(a).

With regard to the necessary service requirements in particular, a veteran meets this condition if he or she served in active military, naval, or air service under one of the following conditions: (1) for 90 days or more during a period of war; (2) during a period of war and was discharged or released from service for a service-connected disability; (3) for a period of 90 consecutive days or more and such period began or ended during a period of war; or (4) for an aggregate of 90 days or more in two or more separate periods of service during more than one period of war.  38 U.S.C.A. § 1521(j); 38 C.F.R. § 3.3(a).

Unfortunately, in this case the Veteran does not meet the service requirement for eligibility for receipt of nonservice-connected pension or for special monthly pension, because he did not have active service during a recognized period of war.

The Veteran had active service from June 1978 to July 1979.  Accordingly, the Veteran served after the conclusion of the Vietnam era period of war.  The current Persian Gulf period of war began on August 2, 1990.  38 C.F.R. § 3.2(i). Accordingly, the Veteran separated from active service prior to the start of the Persian Gulf period of war.  Therefore, the Veteran does not have active service during a period of war.

Because the Veteran has not met the service eligibility criteria in order to receive VA pension benefits, including special monthly pension, the appeal is denied.


ORDER

Entitlement to nonservice-connected pension and special monthly pension is denied.


REMAND

The Veteran asserts that he suffers from a back disorder as a result of his military service.  See, e.g., Veteran's statement dated June 2012.  Specifically, he contends that his back disability pre-existed his military service, and that his military service worsened his back disability. 

In an April 1978 service entrance medical history record, the Veteran reported "recurrent back pain."  Further below the Veteran's reported symptoms, a physician noted back pain.  The Board notes that the April 1978 service entrance examination record is borderline illegible; however, no diagnosis of a back disability was noted.  An April 1978 service entrance medical examination report shows no diagnosis or treatment of a back disorder.  Specifically, an x-ray report and a physical examination show no abnormalities of the Veteran's back.  Thus, the Board finds that the Veteran is entitled to the presumption of soundness under 38 U.S.C.A. §§ 1111, 1137.   See Sanchez-Benitez v. West, 13 Vet. App. 282, 285 (1999)(holding complaints of pain, alone, without evidence of underlying pathology, do not constitute a disability).  

Post-service treatment records show continuous complaints of back pain and diagnosis of the Veteran's back.  See, e.g., private treatment record dated March 2001, November 2002, and November 2012.  Specifically, a March 2005 MRI shows mild degenerative changes of the lumbar spine.  An October 2010 private treatment report shows a diagnosis of spondylosis, foraminal stenosis, and diffuse disc bulge of the lumbar spine.  A November 2012 private treatment report notes that the Veteran had lumbar surgery in 2010.

The Veteran was afforded a VA examination in February 2012; at which time, the examiner diagnosed the Veteran with DJD of the lumbar spine with associated bilateral lower extremity radiculopathy.  With respect to medical nexus, the examiner indicated she cannot resolve whether the Veteran's DJD of the lumbar spine with associated bilateral lower extremity radiculopathy is related to his military service without resorting to mere speculation.  The VA examiner reasoned, that medical literature and clinical experience does not support the Veteran's DJD of the lumbar spine with associated bilateral lower extremity radiculopathy "linked to" his military service. 

Critically, the VA examiner was not able to provide an adequate medical nexus opinion without resorting to mere speculation.  Further, the rationale provided was vague and did not provide sufficient details as to why the VA examiner resorted to mere speculation.  See Jones v. Shinseki, 23 Vet. App. 382 (2010) (holding that in order to rely upon a statement that an opinion cannot be provided without resorting to mere speculation, it must be clear that the procurable and assembled data was fully considered and the basis for the opinion must be provided by the examiner or apparent upon a review of the record).

In sum, there remain questions as to current etiology of the Veteran's back disability, to include DJD of the spine.  A remand is necessary to obtain a VA medical examination to address these outstanding questions.  

Also, the Veteran contends that he is entitled to special monthly compensation based on need for aid and attendance or housebound status, as he claims that he needs assistance due to his back disability.  Therefore, the issue of entitlement to special monthly compensation on account of the need for regular aid and attendance or housebound status is inextricably intertwined with the claim of entitlement to service connection for back disability, to include DJD of the lumbar spine.  The evidence obtained in developing the back disability claim could therefore directly impact the claim for special monthly compensation.  See Smith (Daniel) v. Gober, 236 F.3d 1370, 1373 (Fed. Cir. 2001) (where the facts underlying separate claims are "intimately connected," the interests of judicial economy and avoidance of piecemeal litigation require that the claims be adjudicated together); see also Harris v. Derwinski, 1 Vet. App. 180, 183 (1991) (two or more issues are inextricably intertwined if one claim could have significant impact on the other).  Thus, on remand the AOJ must first consider the service connection claim for a back disability, to include DJD of the lumbar spine, before it considers the claim of entitlement to special monthly compensation based on aid and attendance or housebound status.

Lastly, in the Veteran's May 2011 claim and in his March 2013 Substantive Appeal, he stated that he seeks treatment from Charlotte, North Carolina VA, Tampa, Florida VA., and private treatment from Florida Orthopedics Associates; however, the claims file is absent such treatment records.  Therefore, on remand, any pertinent records, that are not of record, and ongoing treatment should be obtained.  38 U.S.C.A. § 5103A(c) (West 2002).  See Bell v. Derwinski, 2 Vet. App. 611 (1992) (VA medical records are in constructive possession of the agency and must be obtained if pertinent).

Accordingly, the case is REMANDED for the following action:

1.  Contact the Veteran and request that he identify any VA or non-VA medical providers, to include Florida Orthopedics Associates, that may have records pertinent to his claims.  With any necessary authorizations from the Veteran, obtain any records of outstanding treatment that the Veteran has recently received.  In any event, the RO should obtain relevant records from the Charlotte, North Carolina and Tampa, Florida VA medical facilities.

2.  Schedule the Veteran for a VA examination by an examiner with appropriate expertise to determine the nature and etiology of the Veteran's back disability, to include DJD of the lumbar spine.  The claims file, including a copy of this remand, must be made available to the examiner.  All pertinent symptomatology should be annotated in the examination report.  Pertinent testing deemed necessary should be accomplished; the results of any such studies should be included in the examination report.

The examiner should opine whether it is at least as likely as not (50 percent or greater probability) that the Veteran's back disability, to include DJD of the lumbar spine, had its onset during a period of the Veteran's active military service, or within one year of separation from such service, or is otherwise related to the Veteran's period of active military service.  

In answering these questions, the examiner should address the Veteran's assertions of continuity of symptomatology dating from his military discharge.

A complete rationale should be given for all opinions expressed.  If the examiner feels that the requested opinion cannot be rendered without resorting to speculation, he/she should state whether the need to speculate is caused by a deficiency in the state of general medical knowledge (i.e. no one could respond given medical science and the known facts) or by a deficiency in the record or the examiner (i.e. additional facts are required, or the examiner does not have the needed knowledge or training).

3.  Thereafter, readjudicate the remaining issues on appeal. If the benefits sought on appeal remain denied, provide the Veteran with a supplemental statement of the case and allow an appropriate period of time for response.  The case should then be returned to the Board for further consideration, if otherwise in order.

The Veteran has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board or by the United States Court of Appeals for Veterans Claims (Court) for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).


_________________________________________________
THOMAS H. O'SHAY
Acting Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board is appealable to the Court.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2014).


Department of Veterans Affairs


